Title: To George Washington from Major General William Heath, 26 August 1776
From: Heath, William
To: Washington, George



Dear General
Kingsbridge Aug: 26th 1776

I have just had the Honor to receive your’s of this day’s Date, & shall continue in the most perfect readiness, the Detachment designed for your Aid if Occasion should require it—I will

further confer with the Brigadier Generals & Engineers, on the Probability of the Fire Rafts answering the Purpose of a floating Bridge, It is my own, as well as Genl Clinton’s Opinion that they will, and it was also the Opinion of Col: Putnam on Saturday last that they cannot be employed to better purpose.
Our Works are going on briskly, but we are rather weak in Teams, I have this day sent down Boats to bring up the Gun Carriages—Monsieur St Martin our Engineer conducts very well, he is knowing & useful in his Department.
I have been Yesterday & this day, much unwell, Pain in my Side & Head, & something feaverish I hope it will pass off, I am determined to shake it off if possible. I have the honor to be with great Respect Your Excellency’s most humble Servt

W. Heath


P.S. Col. Thomas this moment comes in, & says he hears that One Ship & Two Frigates have entered the Sound, & that an Express is gone to the Congress of New York—doubtless by this Your Excellency has an Acct of it.


W.H.
